     Case 1:20-mc-00199-JGK-OTW Document 33-1 Filed 06/10/20 Page 1 of 2




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK



 IN RE APPLICATION OF VALE S.A., VALE
                                                              Case No. 1:20-MC-00199-JGK-OTW
 HOLDINGS B.V., AND VALE INTERNATIONAL
 S.A. FOR AN ORDER PURSUANT TO 28 U.S.C. §
                                                                        AFFIDAVIT OF
 1782 TO CONDUCT DISCOVERY FOR USE IN
                                                                     VICTORIA R. MORRIS
 FOREIGN PROCEEDINGS




Pursuant to Local Rule 1.3(c), I, Victoria R. Morris, certify as follows:

   1. I am an associate of the law firm of Kobre & Kim LLP.

   2. I submit this affidavit in support of my motion for admission pro hac vice in the above-

       captioned matter.

   3. As shown in the Certificate of Good Standing annexed hereto, I am a member in good

       standing of the bars of the state of Florida and the District of Columbia.

   4. I have never been convicted of a felony.

   5. I have never been censured, suspended, disbarred, or denied admission or readmission by

       any court.

   6. There are no pending disciplinary proceedings against me in any State or Federal court.
    Case 1:20-mc-00199-JGK-OTW Document 33-1 Filed 06/10/20 Page 2 of 2




I respectfully request that I be permitted to appear as counsel and advocate pro hac vice in the

above captioned case as counsel for Nysco Management Corporation.




Dated: June 9, 2020

                                                       Respectfully submitted,



                                                       Victoria R. Morris
                                                       Victoria.Morris@kobrekim.com
                                                       Kobre & Kim LLP
                                                       201 South Biscayne Boulevard
                                                       Suite 1900
                                                       Miami, Florida 33131
                                                       Telephone: (305) 967 6100
                                                       Facsimile: (305) 967 6120

                                                       Counsel for Nysco Management
                                                       Corporation


Sworn to before me this
9th day of June, 2020


________________________
Notary Public



                                             Spotsylvania      Virginia    Electronic Notary Public
